Filed 3/18/15 P. v. Roberson CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066737

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN328734)

DAMIEN DIONTAY ROBERSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Blaine

Bowman, Judge. Affirmed.

         Andrea S. Bitar, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.

         A jury convicted Damien Diontay Roberson of attempted robbery (Pen. Code,1

§§ 211 & 664). The trial court found that Roberson had suffered a serious felony prior

conviction (§ 667, subd. (a)(1)), a strike prior (§ 667, subds. (b)-(i)) and a three-year

prison prior (§ 667.5, subd. (a)) to be true.



1        All further statutory references are to the Penal Code unless otherwise specified.
       The trial court denied Roberson's motion to strike the "strike" prior. The court did

strike the prison prior and sentenced Roberson to a total determinate term of nine years.

       Roberson filed a timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) indicating

she has been unable to identify any reasonably arguable issues for reversal on appeal.

Counsel asks this court to review the record for error as mandated by Wende.

       We offered Roberson the opportunity to file his own brief on appeal but he has not

responded.

                                STATEMENT OF FACTS

       On February 10, 2014, an African-American male, wearing headphones,

sunglasses and carrying a Coke can approached a teller at the Valley Center branch of the

Bank of America. The man handed the teller a note stating it was a robbery and

demanding money. As the teller started to open the cash drawer, the man picked up the

note and walked away.

       The teller went outside and watched the man throw the note under a recycling bin

and walk away. Police were called and arrived at the scene.

       The teller gave police a description of the suspect. Within 10 to 15 minutes police

reported they had a possible suspect. The teller was taken to the location where the

suspect was detained but could not identify him as the perpetrator at that point.

       The teller then returned to the bank and reviewed the video of the attempted

robbery. At that point he realized the person detained by police, Roberson, was actually


                                             2
the suspect. The teller then recognized Roberson as the person who attempted to rob the

bank.

                                         DISCUSSION

          As we have noted above, appellate counsel has indicated she is unable to identify

any reasonably arguable issues for reversal on appeal. She has asked this court to review

the record for error as mandated by Wende, supra, 25 Cal. 3d 436. Pursuant to Anders,

supra, 386 U.S. 738, counsel has identified the following possible, but not arguable

issues:

          1. Whether there was sufficient evidence to support Roberson's conviction?

          2. Whether the trial court erred in denying Roberson's motion to strike the

serious/violent felony (strike) prior?

          We have reviewed the entire record as mandated by Wende, supra, 25 Cal. 3d 436.

We have not identified any reasonably arguable issue for reversal on appeal. Roberson

has been represented by competent counsel on this appeal.

                                         DISPOSITION

          The judgment is affirmed.

                                                                              HUFFMAN, J.

WE CONCUR:


                BENKE, Acting P. J.


                          AARON, J.




                                               3